Citation Nr: 1210665	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic injury, lumbar spine, status post laminectomy from August 2, 2006 to December 14, 2009, and in excess of 40 percent since December 15, 2009.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001, and November 2002 to August 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for status post L5 laminectomy and tinnitus, and assigned both 10 percent disability ratings.  Subsequently, in a September 2010 rating decisions, the RO increased the Veteran's disability rating for traumatic injury, lumbar spine, status post laminectomy to 40 percent, effective December 15, 2009.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In September 2011, the Board remanded the issues on appeal for further examination.  This development has been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The issue of entitlement to an increased rating for traumatic injury of the lumbar spine, status post laminectomy addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the January 2012 hearing, the Veteran indicated his desire to withdraw his appeal seeking an increased rating for tinnitus.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2012, the Veteran testified during a Video Conference Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issue of entitlement to an increased rating in excess of 10 percent for tinnitus.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement to an increased rating in excess of 10 percent for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased rating in excess of 10 percent for tinnitus and it is dismissed.

ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased rating for traumatic injury of the lumbar spine, status post laminectomy. 

At the January 2012 Video Conference Hearing, the Veteran extensively reported his current symptoms of his back disability.  He reported that his back disability was severe, and caused him problems on a weekly basis.  Furthermore, he stated that his back disability caused incapacitating episodes that resulted in him missing work on a weekly basis.    

In this particular case, the December 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected residuals of the traumatic injury of the lumbar spine, status post laminectomy.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo another VA examination to assess the current nature, extent, and severity of his traumatic injury of the lumbar spine, status post laminectomy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the record reflects that the Veteran was receiving periodic treatment for his back disability at the VA through April 2010.  At the January 2012 hearing, the Veteran reported that he continued to receive treatment at the VA for his back condition on a monthly basis.  Additionally, he reported that an MRI was taken of his back in February 2011.  However, these current treatment records are not located in the Veteran's claims file.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from April 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's traumatic injury of the lumbar spine, status post laminectomy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted, to include x-rays. 

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should discuss the Veteran's neurological pathology related to his service-connected traumatic injury of the lumbar spine, status post laminectomy.  Specifically, the examiner should state whether there is any complete or incomplete paralysis, and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe.   

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should review all of the newly submitted evidence in the Veteran's claims file and readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


